Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/272185, Device for Connecting Tubular Elements, filed 2/26/2021.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement filed 2/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The reference striked-out only had a cover page and did not include a full copy of the reference so therefore that reference was not considered. The remaining references were considered.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both a lug and a shell half in Figure 1A.  
The drawings are objected to because the line quality of the drawings is poor making it difficult to see the features and reference numerals clearly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The phrase “along a transverse axis” is indefinite since it is unclear what the reference point is for determining a transverse direction.
-It is claimed that the first and second connection components are disposed “on the periphery of the first and of the second face with a circular profile”. This is unclear. By viewing the figures, the first connection component (22) appears to be the portion below the first face 25 as depicted in Figure 1B and the second connection component (42) appears to be the portion that creates the second face (45). It is not clear what is considered to be the faces, the connection components, and the relationship between them.



Regarding Claim 2:
-The phrase “open out on the first and the second face with a circular profile to form a single housing” is unclear. First, the phrase “open out” on its own is unclear. It is not clear what is opening or what “out on the first and second face” means. Secondly, there are two housings being claimed, so it is unclear what is meant by “form a single housing”, or what constitutes a “housing”. The specific structures and relationships between the structures need to be claimed more clearly.

Regarding Claims 3 and 12:
-It is claimed that the first and second connection components “comprise an annular groove and an annular rib”. It is unclear if each of the components comprise both a groove and a rib, or if one component comprises a groove and the other component comprises a rib.

Regarding Claims 8 and 17:
-It is claimed that at least one notch faces at least one cavity. This is unclear since a “notch” and a “cavity” both represent the absence of solid material, so it is unclear how the notch and cavity facing one another would define attaching means. The drawings make it difficult to see specific details of the elements. No new matter will be permitted.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 13-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DE 3320385A1 to Zenhaeusern.

Regarding Claim 1, as best understood, Zenhaeusern teaches a device for connecting tubular elements, comprising: 
- a first body (1) having a first reception housing (hollow portion on the right in Figure 1) for accommodating a longitudinal portion of a first tubular element and provided with a first connection component (10/11);
being configured to keep the first and the second bodies assembled (when screw is fastened into 27), while allowing a rotation movement between them along a transverse axis (about axis 20); and 
wherein the first body (1) and the second body (2), respectively, have a first and a second face with a circular profile (face of 17, 19), the first and the second connection component, respectively, being disposed on the periphery of the first and of the second face with a circular profile (as depicted in Figure 1).  

Regarding Claim 2, as best understood, Zenhaeusern teaches the device of claim 1, wherein the first housing (of 1) and the second housing (of 2) respectively, open out on the first and the second face with a circular profile (clamp halves open and close with respect to one another on 16/17,18/19) to form a single housing when the first body and the second body are assembled (once the bodies are assembled a single structure is formed).  

Regarding Claim 13, as best understood, Zenhaeusern teaches the device of claim 1, wherein each half-shell (4,5) comprises one half of the second housing (as depicted in Figure 1).  

Regarding Claim 14, as best understood, Zenhaeusern teaches the device of claim 1, wherein the two half-shells (4,5) are each provided with complementary guide means (29/30) for enabling positioning of the half-shells relative to one another (via fastener; Figure 1).  
Regarding Claim 15, as best understood, Zenhaeusern teaches the device of claim 14, wherein the guide means comprise at least one stud (fastener) arranged on one of the half-shells (4) facing at least one hole (30) arranged on the other half-shell (5).  

Regarding Claim 16, as best understood, Zenhaeusern teaches the device of claim 1, wherein the two half-shells (4,5) are each provided with attaching means (29/30) for securing the two half-shells (via fastener).  

Regarding Claim 17, as best understood, Zenhaeusern teaches the device of claim 16, wherein the attaching means comprise at least one notch (31) arranged on one of the half-shells (4) facing at least one cavity (30) arranged on the other half- shell (5).  

Regarding Claim 18, as best understood, Zenhaeusern teaches the device of claim 16, wherein the attaching means comprise at least one assembly screw (fastener), at least one first borehole (29) arranged on one of the half-shells (4) and at least one second borehole (30) arranged on the other half-shell (5).  

Regarding Claim 19, as best understood, Zenhaeusern teaches the device of claim 18, wherein the first and the second borehole are each supported by a lug formed on each of the half-shells (see inwardly extending lugs that each comprise bore 29 and 30 in Figure 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,817,897 (Kreusel) in view of US 10,352,343 to Milner et al. (hereinafter ‘Milner’).

Regarding Claim 1, as best understood, Kreusel teaches a device for connecting tubular elements, comprising: 
- a first body (1) having a first reception housing (hollow circular portion that surrounds tubular element 4; Figures 1, 2, 4) for accommodating a longitudinal portion of a first tubular element (4) and provided with a first connection component (11);
connection component being configured to keep the first and the second bodies assembled (Figure 1), while allowing a rotation movement between them along a transverse axis (9; col 3, ln 17-26); and 
wherein the first body (1) and the second body (2), respectively, have a first (12; Figure 4; col 3, ln 33-35) and a second face (21; Figure 6) with a circular profile (Figures 5 and 7), the first (11) and the second (7) connection component, respectively, being disposed on the periphery of the first (12) and of the second (21) face with a circular profile (as depicted in Figure 4-7).  
While Kreusel teaches the second body having opposing halves, Kreusel does not specifically teach that the second body is formed by two-half shells. 
However, Milner, which is also drawn to a device having first (120) and second (118) bodies with reception housings for accommodating tubular elements (105, 106; Figure 1A) and allowing rotation movement between them (via 122) teaches that the second body is formed by two half-shells that are connected together (Figures 7A-14 teaching various embodiments of opposing half-shells; col 10, ln 24-27; col 15, ln 15-19). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second body of Kreusel in two half-shells as taught by Milner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Additionally, producing the second body of Kreusel in two interconnectable sections reduces moulding and transport costs typically associated with unitary moulded mounting fixtures (Milner, col 1, ln 45-52).


Regarding Claim 2, as best understood, Kreusel and Milner combined teach the device of claim 1, and Kreusel further teaches wherein the first housing (of 1) and the second housing (of 2) respectively, open out on the first and the second face with a circular profile (clamp halves open and close with respect to one another on 12/21) to form a single housing when the first body and the second body are assembled (once the bodies are assembled a single structure is formed).  

Regarding Claims 3 and 12, as best understood, Kreusel and Milner combined teach the device of claims 1 and 2, and Kreusel further teaches wherein the first connection component (11) and the second connection component (7) comprise an annular groove (in 7) and an annular rib (formed by 11/12), the groove and the rib being configured to engage with one another (Figure 1). 
 
Regarding Claims 4 and 13, as best understood, Kreusel and Milner combined teach the device of claims 1 and 3, and Kreusel (as modified by Milner) further teaches wherein each half-shell comprises one half of the second housing (Figure 6).  

Regarding Claims 5 and 14, as best understood, Kreusel and Milner combined teach the device of claims 1 and 4, and Milner further teaches wherein the two half-shells are each provided with complementary guide means (col 11, ln 63-col 12, ln 12 teaching guide means 270; Figures 7A,7B) for enabling positioning of the half-shells relative to one another.  Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if the second body of Kreusel was formed as two half-shells that there would be connecting structure as taught by Milner to connect the shells together.

Regarding Claims 6 and 15, as best understood, Kreusel and Milner combined teach the device of claims 5 and 14, and Milner further teaches wherein the guide means comprise at least one stud (265B; Figure 7B) arranged on one of the half-shells facing at least one hole (267 on other half that receives 265B) arranged on the other half-shell (Figure 7A,7B).  

Regarding Claims 7 and 16, as best understood, Kreusel and Milner combined teach the device of claims 1 and 5, and Kreusel further teaches wherein the two half-shells are each provided with attaching means (25/27; Figure 6) for securing the two half-shells.  

Regarding Claims 8 and 17, as best understood, Kreusel and Milner combined teach the device of claims 7 and 16, and Kreusel further teaches wherein the attaching means comprise at least one notch (23) arranged on one of the half-shells facing at least one cavity (27) arranged on the other half-shell (Figure 6).  

Regarding Claims 9 and 18, as best understood, Kreusel and Milner combined teach the device of claims 7 and 16, and Kreusel further teaches wherein the attaching means comprise at least one assembly screw (3), at least one first borehole (25) arranged on one of the half-shells (as modified by Milner) and at least one second borehole (27) arranged on the other half-shell (as modified by Milner).  

Regarding Claims 10 and 19, as best understood, Kreusel and Milner combined teach the device of claims 9 and 18, and Kreusel further teaches wherein the first and the second borehole (25,27) are each supported by a lug (portion extending between the body and 7) formed on each of the half-shells (Figure 6, as modified by Milner).  


Claims 1-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,574,384 to Reischmann et al. (hereinafter ‘Reischmann’) in view of US 4,799,444 (Lisowski).

Regarding Claim 1, as best understood, Reischmann teaches a device for connecting tubular elements, comprising: 
- a first body (30) having a first reception housing (34; Figure 2) for accommodating a longitudinal portion of a first tubular element (14) and provided with a first connection component (32);
housing 22 and 20/46; the left half comprises the left half of the housing 22 and 20/46), the first (32) and the second (20/46) connection component being configured to keep the first and the second bodies assembled (Figures 1 and 3), while allowing a rotation movement between them along a transverse axis (vertical axis in Figure 2; col 4, ln 5-7); and 
wherein the first body (30) and the second body (18), respectively, have a first and a second face with a circular profile (20 and 32 are both circular; Figures 2 and 3), the first (32) and the second (20/42) connection component, respectively, being disposed on the periphery of the first and of the second face with a circular profile (as depicted in Figure 3).  
While Reischmann teaches the second body having opposing halves, Reischmann does not specifically teach that the second body is formed by two half- shells. Reischmann does teach that the second body is provided “in a generally hemispherical configuration” (col 3, ln 18-20) and depicts in Figure 2 a central vertical line above and below 22 suggesting two half-shells. 
Additionally, Lisowski, which is also drawn to a device having first (38; Figure 4) and second (10) bodies with reception housings for accommodating tubular elements (Figure 4) and allowing rotation movement between them (via 42/46) teaches that the second body (10) is formed by two half-shells that are connected together (Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second body of Reischmann in two half-shells as taught by Lisowski, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Additionally, producing the second body of Reischmann in two interconnectable sections allows the second body to mount to tubular structures that are permanently in place and therefore can’t be threaded through a reception housing of a unitary body. Having two half-shells allows easy mounting to tubular elements that can’t be moved out of position (Lisowski, col 1, ln 13-27; col 2, ln 5-12).

Regarding Claim 2, as best understood, Reischmann and Lisowski combined teach the device of claim 1, and Reischmann further teaches wherein the first housing (of 30) and the second housing (of 18) respectively, open out on the first and the second face with a circular profile (through-hole 24 and 42 extend through both bodies/housings/faces so opens out on all elements) to form a single housing when the first body and the second body are assembled (once the bodies are assembled via 54/56, a single structure is formed).  

Regarding Claims 3 and 12, as best understood, Reischmann and Lisowski combined teach the device of claims 1 and 2, and Reischmann further teaches wherein the first connection component (32) and the second connection component (20/46) comprise an annular groove (in 46) and an annular rib (formed by 32), the groove and the rib being configured to engage with one another (Figure 3). 
 
Regarding Claims 4 and 13, as best understood, Reischmann and Lisowski combined teach the device of claims 1 and 3, and Reischmann (as modified by Lisowski) further teaches wherein each half-shell comprises one half of the second housing (Figure 2).  

Regarding Claims 5 and 14, as best understood, Reischmann and Lisowski combined teach the device of claims 1 and 4, and Lisowski further teaches wherein the two half-shells are each provided with complementary guide means (20/22) for enabling positioning of the half-shells relative to one another (Figure 1). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that if the second body of Reischmann was formed as two half-shells that there would be connecting structure to connect the shells together as taught by Lisowski.
	
Regarding Claims 6 and 15, as best understood, Reischmann and Lisowski combined teach the device of claims 5 and 14, and Lisowski further teaches wherein the guide means comprise at least one stud arranged on one of the half-shells facing at least one hole arranged on the other half-shell (as depicted in Figure 3 with 13 representing the movement of the stud into the hole).  

Regarding Claims 7 and 16, as best understood, Reischmann and Lisowski combined teach the device of claims 1 and 5, and Reischmann further teaches wherein the two half-shells are each provided with attaching means (central bore and 54/56; Figure 3) for securing the two half-shells.  

Regarding Claims 8 and 17, as best understood, Reischmann and Lisowski combined teach the device of claims 7 and 16, and Reischmann further teaches wherein the attaching means comprise at least one notch (for 44; Figure 3) arranged on one of the half-shells facing at least one cavity (for 44) arranged on the other half-shell (Figure 3).  

Regarding Claims 9 and 18, as best understood, Reischmann and Lisowski combined teach the device of claims 7 and 16, and Reischmann further teaches wherein the attaching means comprise at least one assembly screw (54; Figure 3), at least one first borehole (24) arranged on one of the half-shells (as modified by Milner) and at least one second borehole (36) arranged on the other half-shell (as modified by Milner).  


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reischmann and Lisowski, and further in view of US 2018/0023757 (Baiera).

Regarding Claims 11 and 20, as best understood, Reischmann and Lisowski combined teach the device of claims 1 and 7, but do not specifically teach wherein the first housing and/or the second housing comprises at least one stop configured to engage with at least one spacer supported by the first tubular element and/or the second tubular element. However, Baiera teaches a clamp for tubular members wherein the housing comprises at least one stop (1i/1j; Figure 6) configured to engage with at least one spacer (2) supported by the first tubular element and/or the second tubular element (Figure 12). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a stop on the housing of Reischmann and Lisowski to be used with a spacer as taught by Baiera, since using a spacer allows the tubular element to be frictionally held without using the set screws as taught by Reischmann which can mar or damage the tubular member (Baiera para [0066]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2005/0217198 (Carraher et al.) teaches two clamps for tubular members which are connected in a swiveling manner.
US 4,915,535 (Willetts) teaches two half-shells with guiding means.
US 331,712 (Huckins) teaches two half-shells with attachment lugs.
US 2006/0038094 (Simmons) teaches two half-shells using a combination of pin 38/holes as guiding means and screws as attachment means.
US 9,074,706 (Rolf et al.) teaches two half-shells with pins/holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632